Citation Nr: 0427601	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from June 1942 to March 1946, 
and from September 1946 to December 1964.

The veteran's death in April 1982 was, according to the death 
certificate, due to respiratory failure due to amyotrophic 
lateral sclerosis (ALS).

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied the appellant's claim.

The appellant provided sworn testimony from Las Vegas, at a 
videoconferenced hearing held before a Veterans Law Judge 
sitting in Washington, D.C., in June 2003, a transcript of 
which is of record.

On October 7, 2003, a letter was sent to the appellant by the 
Board indicating that a hearing transcript of the June 2003 
hearing could not be obtained and offered her a new hearing.  
On October 23, 2003, she responded stating that [under those 
circumstances], she wanted another hearing.  However, on 
October 29, 2003, the Board wrote the appellant to indicate 
that a hearing transcript had in fact been obtainable, and as 
a result, a new hearing would not be required.  A copy of the 
hearing transcript was sent to the appellant and her 
representative, and another copy is of record in the file for 
review by the Board at this time.

In December 2003, the Board remanded the case for development 
of the evidence to include asking the appellant, who married 
the veteran in 1947, to identify those clinical records of 
the veteran which she felt would be of benefit, and the RO 
was to assist her in obtaining same, including service and 
post-service evaluations until 1982 when the veteran died due 
to ALS.  The Board stated that included therein should be all 
records from service as well as Nellis Air Force Base, Loma 
Linda University Hospital, and all other private, service and 
VA facilities wherein he may have been seen (and as 
identified by the appellant). 

The Board also asked that the case should be reviewed by a VA 
neurologist, along with all of the evidence of record, to 
determine the nature and etiology of the veteran's ALS; what, 
if any, symptoms prior to his diagnosis were reasonable or 
probable precursors thereof; and when and by what evidence 
could the probable onset of ALS be defined.  All opinions 
were to be annotated to the file.

Finally, the RO was to ensure that all provisions of VCAA had 
been fulfilled including providing the appellant with 
suitable, adequate information so that she could pursue her 
claim in an informed manner, issuance of a supplemental 
statement of the case (SSOC), etc.  That has now been 
accomplished and the case has been retuned to the Board for 
final appellate review.  


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The Board denied the claim in April 1983.  

3.  Additional evidence which has been submitted since the 
final 1983 Board denial of the claim either does not bear 
directly and substantially on the specific matter or need not 
be considered in order to fairly decide the merits of the 
claim. 



CONCLUSION OF LAW

The additional evidence presented since the 1983 Board 
decision is new but immaterial, and the claim for service 
connection for the cause of the veteran's death has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.156 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Pursuant to the 
Board's 2003 remand, development has been undertaken herein.  
The appellant has indicated that she is aware of what is 
required in the way of evidence and that nothing further is 
known to exist which would benefit her claim.  There is now a 
concise and specific medical opinion of record.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the appellant.


Criteria

When a claimant seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 
341, 345 (1999) (Observing that in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest); 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

In April 1983, the Board denied entitlement to service 
connection for ALS (on an accrued basis) and denied 
entitlement to the cause of the veteran's death.  At that 
time, the evidence consisted of somewhat limited service 
records and post-service clinical assessments.  He had been 
diagnosed as having ALS in 1980 and died within 2 years 
thereof.  It was argued that he had had symptoms long prior 
to the diagnosis, including in service or within the 
presumptive period thereafter, which in retrospect should 
have been diagnosed as ALS and were clearly precursors 
thereof.  At the time of the Board decision, records were 
limited and there was no medical opinion which delineated the 
etiology and duration of the ALS.

As noted in the Board decision to remand in 2003, the 
appellant had not introduced additional evidence but argued 
that new standards have been instituted since the Board 
previously reviewed the case which mandated that an effort be 
made to acquire and analyze additional records; and that VA 
was obligated to assist in that regard, including as relate 
to his symptoms and care both in service and thereafter.  She 
had testified that she had read many articles which refer to 
the various symptoms manifested by the veteran in or shortly 
after his experiences in Guam and elsewhere (i.e., blurred 
vision, foot drop in 1979, etc.) as ALS at its earliest 
stages.  She also indicated that while he was exposed on Guam 
to low-dosage radiation, she said that she did not know if 
this played a role in his ALS.

In her VA Form 9, dated in December 2002, the appellant 
stated that she felt her husband's ALS had started in Guam; 
she noted symptoms including weight loss, nervousness, muscle 
spasms in his back, double vision, etc., which she felt were 
symptoms in or soon after service of his ALS.  She argued 
that the tenets of Cartwright had not been considered nor had 
the VA fulfilled their duty to assist in obtaining pertinent 
medical data.

In the 2003 remand, the Board fully addressed all of the 
appellant's arguments as to due process, and noted that 
during the course of the current appeal, additional 
regulations were effectuated which expanded VA's duty to 
assist and other related factors which are intended to aid in 
providing adequate medical and other evidentiary bases for 
resolving claims.  The Board's remand carefully asked for 
specific development of all of those issues, with the 
assistance as required of the appellant herself, and 
satisfaction of all other due process questions. 

Since the Board decision in 1983, the evidence introduced 
into the file has included the appellant's testimony before a 
Veterans Law Judge in June 2003.  She reiterated in detail 
the recollections of symptoms that she felt were reflective 
of ALS due to service.  The transcript of that hearing is of 
record.

Pursuant to the Board's 2003 remand, the appellant stated 
that she knew of no additional evidence that should be 
acquired.  

No additional clinical information was obtained as a result 
of the requested development.

The RO sought the opinion of a VA neurological specialist as 
requested by the Board.  That opinion is as follows, dated in  
April 2004:

I have received and reviewed the 
patient's C-file.  Apparently, the 
patient was diagnosed as suffering from 
ALS in 1980 and died two years later.  
Generally, ALS is a fatal condition.  
Generally, patient's die within three 
years of the diagnosis.  Apparently, (the 
veteran) was in the Army from 1942-1946 
and then had another period of service 
from 1948 (sic)-1964.  His wife stated, 
according to the C-file, that he had had 
weakness of the arms, legs and (possibly 
the) trunk in the 1940s.  According to 
the C-file, he had some back problems, 
blurred vision, and double vision.  None 
of those are symptoms of ALS.  ALS is a 
condition which affects motor neurons. I 
see no evidence in the C-file whatsoever 
that the patient's ALS was in any way 
related to any kind of exposure while he 
was in the service or is in any way 
service related.  [emphasis added].


Analysis

At the time of the 1983 Board decision, and as noted therein, 
the evidence was minimal, but did not in any way support that 
the veteran's ALS started in or was in any other way related 
to service.  The evidence submitted since then consists of 
the appellant's testimony, which has been reviewed in detail, 
which reiterates her contentions.  While she is free to 
provide her observations, she did not previously, nor does 
she now, have the medical background to provide opinions in 
that regard.

Moreover, the new evidence includes a medical opinion by a 
neurological specialist which specifically denies that there 
is a relationship between the veteran's ALS, which caused his 
death, and his active service.  This evidence is of course 
new in that it was not of record before, but since it only 
supports the prior denial, it is bascially immaterial in the 
sense that it in no way provides a basis for a review of the 
substantive merits with an eye towards an allowance.  In a 
case such as this the evidence is not so evenly weighted as 
to provide a reasonable doubt to be resolved in the 
appellant's favor.  Absent new and material evidence, the 
claim is not reopened, and the appeal is denied.  


ORDER

New and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for the cause 
of the veteran's death; the claim is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



